DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 13, 2021, have been fully considered but they are not persuasive. 
On pages 6-8 of Remarks, Applicant contends that the prior art over Tanaka et al. (US Publication 2009/0242252) discloses a deposited substrate, which imparts a specific structure that contains physical properties distinct from the properties of the non-deposited substrate of the Instant Application. The Applicant states “…a skilled artisan would know that the inter-layer resin insulator layer 150 of Tanaka (S1 of Figure 10EC) is not a non-deposited substrate”.
The Examiner agrees that an imparted structural attribute from a process would be given patentable weight. However, the Applicant has failed to show what properties are distinct between the substrate of the Tanaka and that of the Instant Application. Furthermore, the Applicant has failed to claim a substrate material, or any further physical properties to distinguish the element. The Applicant has merely stated that a skilled artisan would understand the difference between a non-deposited and deposited substrate. The burden shifts to the Applicant to show a nonobvious difference once a product appearing to be substantially identical is found.

MPEP 2113 II States:
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1, 5, 6, 9, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein).

    PNG
    media_image1.png
    518
    847
    media_image1.png
    Greyscale

Figure 10 of Tanaka with Examiner’s Comments (Figure 10EC)
In re claim 1, Tanaka discloses a microelectronic device comprising: 
a first insulating substrate (S1 – Figure 10EC, ¶41; Note that the Examiner is taking the hardened resin layer to be a substrate); 
a capacitor (120 – Figure 10, ¶79) having a first surface (top surface of 120 – Figure 10) and a second surface (bottom surface of 120 – Figure 10) opposite the first surface, the first surface of the capacitor mechanically coupled to the first insulating substrate (S1 – Figure 10EC; Note that although the capacitor is not directly contacting the first insulating substrate, it is still mechanically coupled and attached to the first insulating substrate); 
a second insulating substrate (S2 – Figure 10EC; Note that the Examiner is taking the hardened resin layer to be an insulating substrate), the second surface of the capacitor (bottom surface of 120 – Figure 10) mechanically coupled to the second insulating substrate (S2 – Figure 1-EC) such that the capacitor is disposed between the first and second insulating substrates (S1 and S2 – Figure 10EC); 
an insulating element (combination of 30, S3, 34 – Figure 3(D), Figure 10EC, ¶82, ¶96) comprising a first adhesive (S3 – Figure 10EC) and a second adhesive (34 – Figure 3(D)), the insulating element disposed between the first and second insulating substrates (S1 and S2 – Figure 10EC); and 
a first interconnect (IC1 – Figure 10EC, ¶41; IC1 corresponds to the via-hole element 160 and 60 above and below element 120) extending through the first insulating substrate (S1 – Figure 10EC) and a portion of the insulating element (combination of 30, S3, and 34 – Figure 3(D), Figure 10EC) to electrically connect to a first terminal (left 124 – Figure 10, ¶88) of the capacitor. The interconnect is electrically connected to vias that lead to the capacitor element, 120. 	The first surface of the capacitor (top surface of 120 – Figure 10EC) is mechanically coupled to the first insulating substrate (S1 – Figure 10EC) by way of the first adhesive (S3 – Figure 10EC) and the second surface of the capacitor (bottom of 120 – Figure 10EC) is mechanically coupled to the second insulating substrate (S2 – Figure 10EC) by way of the second adhesive (34 – Figure 3(D), Figure 10EC, ¶96).
Tanaka does not disclose a first non-deposited insulating substrate. However, this claim is considered to be a product by process claim since the claim language is directed to the step required to form the insulating substrate.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
Tanaka does not disclose wherein the first insulating substrate and the first adhesive are formed of different materials, and the second insulating substrate and the second adhesive are formed of different materials.
Yamada discloses incorporating a different amount of filler material in both first and second resin adhesive layers (31, 32 – Figure 1, ¶47, ¶61) surrounding a capacitor component (20 – Figure 1, ¶61) attached to a ceramic substrate (11 – Figure 1, ¶38, ¶44) to reduce the propagation of vibrations of the electronic element (¶53, ¶57). 
The combination of Tanaka and Yamada discloses the first insulating substrate and first adhesive are formed of different materials and the second insulating substrate and the second adhesive are formed of different materials. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the adhesive materials as described by Yamada to reduce vibration of the component. 
In re claim 5, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein the insulating element (combination of 30, S3, and 34 – Figure 3(D), Figure 10EC) comprises a molding compound (34 – Figure 3(D), ¶96, Figure 10) disposed about portions of the capacitor (120 – Figure 10).
In re claim 6, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein the insulating element (combination of 30, S3, and 34 – Figure 3(D), Figure 10EC) comprises a third intermediate insulating substrate (30 – Figure 10) disposed about the capacitor (120 – Figure 10) between the first and second insulating substrates (S1 and S2 – Figure 10EC).
In re claim 9, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka further discloses a second interconnect extending through the first insulating substrate, the first interconnect (IC1 – Figure 10EC) connected to a first terminal (left 124 – Figure 10, ¶88) of the capacitor at a first side of the capacitor (120 – Figure 10) and the second interconnect (IC2 – Figure 10EC) connected to a second terminal (right 124 – Figure 10) at the first side, the first terminal of a different type from the second terminal (Figure 10). 
Tanaka does not disclose a first non-deposited insulating substrate. However, this claim is considered to be a product by process claim since the claim language is directed to the step required to form the insulating substrate.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
In re claim 23, Tanaka in view of Yamada discloses a microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein a bottom surface of the first insulating substrate (bottom surface of S1 – Figure 10EC) that faces the capacitor (120 – Figure 10EC) comprises a generally planar surface (Figure 10EC). Note that the Examiner is taking this to be ‘generally’ planar. 
In re claim 24, Tanaka in view of Yamada discloses a microelectronic device of Claim 23, as explained above. Tanaka further discloses an upper surface of the second insulating substrate (upper surface of S2 –Figure 10EC) that faces the capacitor (120 – Figure 10EC) comprises a generally planar surface (Figure 10EC). Note that the Examiner is taking this to be ‘generally’ planar.
In re claim 25, Tanaka in view of Yamada discloses a microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein the first interconnect (IC1 – Figure 10EC) comprises a first portion (160 – Figure 10EC) that extends through the first insulating substrate (S1 – Figure 10EC) and a second portion (60 – Figure 10EC) that extends through the insulating element (combination of S3, 30, and 34 – Figure 10EC), the first portion disposed directly over the second portion (Figure 10EC).

2.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein) and in further view of Lee et al. (US Publication 2014/0116761).
In re claim 7, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka does not disclose wherein a coefficient of thermal expansion (CTE) of one or more of the first and second insulating substrates is no more than 5 ppm/°C.
Lee discloses for the purposes of miniaturization, substrates exhibiting lower CTE values are preferred to avoid warpage (¶7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose substrates having a desired CTE when attempting to decrease the size of the overall product, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 8, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka does not disclose an overall effective coefficient of thermal expansion (CTE) of the microelectronic device is no more than 7 ppm/°C.
Lee discloses for the purposes of miniaturization, substrates exhibiting lower CTE values are preferred to avoid warpage (¶7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose substrates having a desired CTE when attempting to decrease the size of the overall product, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

3.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein) and in further view of Yamamoto et al. (US Publication 2007/0045814).
In re claim 10, Tanaka in view of Yamada discloses the microelectronic device of Claim 9, as explained above. Tanaka does not disclose a third terminal at a second side of the capacitor and a fourth terminal at the second side, the third terminal of a different type from the fourth terminal.
Yamamoto discloses an embedded capacitor (101 – Figure 12, ¶56) within a substrate (11c – Figure 12, ¶99) that has multiple interconnects (43, 47, 162 – Figure 10, ¶57, ¶99) that are electrically connected to multiple terminals , including different third and fourth terminals (116 – Figure 10, ¶70) on both sides of the capacitor body (Figure 12).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor structure of Yamamoto, including the internal and external electrode configuration, to achieve a device having desired capacitance, ESR, and ESL properties. 

4.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein) and in further view of Woychik et al. (US Publication 2015/0270209).
In re claim 11, Tanaka in view of Yamada discloses a bonded structure comprising the microelectronic device of Claim 1, as explained above. Tanaka further discloses an element (140 – Figure 10, ¶79) bonded to the microelectronic device through solder (76U – Figure 10, ¶81).
Tanaka does not disclose the element directly bonded to the microelectronic device without an intervening adhesive.
Woychik discloses a direct bonding method to be an alternative to bonding through the use of solder (¶54).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the direct bonding technique, as described by Woychik, to bond the two elements together by using fewer materials and reducing cost. 


Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first adhesive comprises solder. 
Claims 12-14, 16, and 26-27 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a capacitor embedded within an insulating material in which a first generally planar insulating substrate is mechanically coupled to the capacitor through a first adhesive that covers a first surface of the insulating material and a second generally planar insulating substrate is mechanically coupled to the capacitor through a second adhesive that is disposed over the second surface of the insulating material. The first insulating material is arranged to electrically couple at least a terminal of the capacitor to one or more interconnects that extend through the insulating material. A nonconductive region of an element is bonded directly to the first insulating substrate without an intervening adhesive.
Claims 17, 19-22, and 28 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a passive electronic component having a first surface directly bonded to an element in which the anode of the passive electronic component is directly bonded to the anode of the element without an intervening adhesive, the cathode of the passive electronic component is directly bonded to the cathode of the element without an intervening adhesive, and a non-conductive field region directly bonded to a non-conductive field region of the element. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848